Citation Nr: 0625606	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-28 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to October 
1971.  He received numerous service awards including the 
Bronze Star and the Award of the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico which granted service connection for 
PTSD and assigned a disability rating of 30 percent.  The 
veteran disagreed with the assigned rating in May 2004 and 
this appeal ensued.  The veteran testified before the 
undersigned at a Travel Board hearing in April 2006.  A 
transcript of this hearing is associated with the claims 
folder.

The veteran has also raised the issue of entitlement to a 
total disability rating based on individual unemployability.  
This issue, however, is not currently developed or certified 
for appellate review, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's PTSD is currently manifested by no more 
than some occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms 
including difficulty sleeping, nightmares, anxiety, 
irritability, and depressed mood.


CONCLUSION OF LAW

The criteria for a disability rating disability in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 9411-9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the claims for service 
connection, the Board must examine whether the requirements 
under the Veterans Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The Board finds that VA satisfied its duty to notify by means 
of an August 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant that was issued prior to 
the initial AOJ decision in October 2003.  This August 2003 
letter informed the appellant of what evidence was required 
to substantiate the claim(s) and of his/her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his/her 
possession to the AOJ.  The letter provided the veteran with 
a list of evidence VA had requested, and indicated what type 
of evidence VA was responsible for obtaining.  The letter 
also included an attachment called "What the Evidence Must 
Show to Establish Entitlement to the Benefit You Want," 
which reiterated the requirements for substantiating a claim 
for service connection.  The RO sent another notice letter to 
the veteran in July 2004, after the initial AOJ decision in 
October 2003, which specifically concerned the veteran's 
increased rating claim.  This letter specifically stated:  
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."      

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
while the August 2003 letter was provided prior to the AOJ 
decision on appeal, the July 2004 letter was provided after 
the October 2003 decision.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The October 2003 and 
July 2004 letters informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  In 
addition, the July 2004 SOC contains the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  
Finally, in August 2004 correspondence the veteran stated 
that he had no further evidence to submit.  Moreover, at the 
April 2006 Board hearing, the veteran was once more informed 
of the type of evidence needed to support his claims, but he 
did not indicate that he had any additional evidence.  In 
short, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) were satisfied.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  The Board finds, though, that the 
veteran has not been prejudiced.  In Dingess, the Court 
declared, 
	
In cases where service connection has been granted and 
an initial disability rating and effective date have 
been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, 
thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended 
to serve has been fulfilled.

Dingess, 19 Vet. App. at 491.  No further VCAA notice is 
therefore required in this case.

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant 
records VA medical records and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(c)(2) and (d) 
(West 2002).  In the present case, the claims folder contains 
all available VA medical records.  The veteran was also 
afforded VA examinations in August 2003, September 2003, and 
February 2005.  The veteran has not identified any other 
outstanding evidence to be obtained, and the record does not 
reflect any outstanding evidence.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005), and the Board will proceed 
with an analysis of this appeal.

Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Specifically, his 
representative has asserted on his behalf that the 
manifestations of this disability warrant the assignment of a 
70 percent evaluation and the assignment of a total 
disability rating based on individual unemployability, 
(Transcript, at 23).  Disability evaluations are determined 
by the application of a schedule of ratings, which are based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  A request 
for an increased rating is to be reviewed in light of the 
entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  In this case, the 
RO issued a rating decision in October 2003 which granted 
service-connection for PTSD and assigned a 30 percent 
evaluation.  The veteran appealed the 30 percent rating 
initially assigned.  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor. 38 C.F.R. § 4.3.    

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under that code, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.        

Evidence relevant to the current level of severity of the 
veteran's PTSD includes VA psychiatric examinations dated in 
August 2003, September 2003, and February 2005.  During the 
August 2003 VA examination the veteran reported that he had 
been married three times (the third being a common law 
marriage) and was the father of eight children and thirteen 
grand-children.  His current wife was present at this 
examination at the veteran's request.  According to the 
veteran he worked as a machinist until January 1999 when he 
stopped working due to back problems.  He currently receives 
social security disability benefits due to his back disorder.  
Prior to this examination, he was seen briefly by mental 
health counselors in California but was told he had no mental 
problems.  

During this examination, the veteran reported a history of 
working as a truck driver in Vietnam for thirteen months from 
1970 to 1971 and he also described several traumatic 
incidents as a result of his service.  Since Vietnam, the 
veteran reported experiencing significant anxiety, 
irritability, and recurrent/distressing nightmares that occur 
on average of two to three times per week (more if exposed to 
war movies or other triggers).  He also suffers from 
intrusive memories/flashbacks and avoids crowds and 
unfamiliar people.  He used to self medicate using alcohol 
but had to quit in June 1999 due to his heart surgery.      

On mental status examination, the examiner noted that the 
veteran's affect was initially guarded and irritable but 
later became more cooperative and relaxed.  He liked to tease 
his wife and would laugh appropriately.  The veteran's mood 
was occasionally depressed but mostly angry and demanding.  
He admitted to recurrent death thoughts and wishes, but 
voiced no current plans or intents.  The veteran reported no 
past or psychotic symptoms and he was coherent and 
articulate.  He appeared to be of average intelligence and 
was willing to try psychotropic meditations and continue PTSD 
group therapy, but declined referrals for marital therapy.  
Based on this examination, the examiner diagnosed the veteran 
with "PTSD, chronic, moderate, combat related" and assigned 
a GAF score of 60. 

During the September 2003 VA examination the veteran 
reiterated his earlier history.  On mental status 
examination, the examiner noted that the veteran's hygiene 
and eye contact were good and there was no impairment of 
thought process or communication.  He was fully oriented in 
person, place, and time, and his memory was grossly intact.  
His speech was logical and coherent and he had a rapid pace 
and flow.  His mood was anxious with broad affect but there 
was no evidence of impaired impulse control with regard to 
his motivation or mood.  The veteran denied experiencing 
panic attacks, however, he did report experiencing bouts of 
anxiety.  He denied delusions as well as auditory/visual 
hallucinations.  He also denied current suicidal or homicidal 
thoughts, ideations, or plans.  Finally, the veteran reported 
that he slept six hours for every twenty-four hour period.  
Again, the examiner diagnosed the veteran with PTSD and 
assigned a GAF score of 60.  

During the February 2005 VA examination the veteran, once 
again, reiterated his earlier history.  He also reported that 
he was hospitalized for a PTSD program at the VA medical 
center in Tucson, Arizona for approximately 20 days in 
October 2004.  The frequency of his nightmares had increased 
to four to five times per week and he also recently broke up 
with his wife/girlfriend.  At the time of this examination, 
the veteran reported that he was living with his son.  

On mental status examination, the examiner noted that the 
veteran's hygiene and eye contact were good and there was no 
impairment of thought process or communication.  He was fully 
oriented in person, place, and time, and his short and long-
term memory was without gross deficits.  His speech was 
logical and coherent and he had a rapid pace and flow.  His 
mood was described as mildly dysphoric with congruent affect 
with a mild impact on social functioning but there was no 
evidence of impaired impulse control with regard to his 
motivation or mood.  The veteran denied experiencing panic 
attacks, however, he did report experiencing bouts of 
anxiety.  He denied delusions as well as auditory/visual 
hallucinations.  He also denied current suicidal or homicidal 
thoughts, ideations, or plans.  Finally, the veteran reported 
that his sleep was disrupted by his worries and memories of 
combat.  The Axis I diagnoses included chronic PTSD, prior 
history of alcohol abuse, and sustained full remission of 
nicotine dependence.  The Axis II diagnosis was antisocial 
personality traits.  In summary, the examiner confirmed the 
findings of the earlier VA examinations finding mild 
impairment from PTSD.  The examiner also assigned a GAF score 
of 68.  

Also of record are VA outpatient treatment reports dated from 
August 2003 to December 2004.  In December 2003 the veteran 
complained of anxiety and depression.  He also complained of 
headaches and difficulty sleeping.  The examiner noted that 
the veteran's mood was slightly improved since being put on 
Prozac.  He was coherent and articulate and his thoughts were 
cognitively intact.  At that time he was assigned a GAF score 
of 63.  In May 2004 the veteran reported that he was 
attending group and individual therapy sessions.  The 
examiner noted that his affect was bright and his mood was 
better.  There were no psychotic symptoms and he was fully 
oriented but forgetful.  At this time the veteran was 
assigned a GAF score of 65-70.  

From October 12, 2004 to October 29, 2004 the veteran was 
hospitalized for his PTSD.  He complained of difficulty 
sleeping, nightmares, and flashbacks.  He was assigned a GAF 
score of 50 at admission and was assigned a GAF score of 55 
at discharge.  

In September 2004 the veteran again reported difficulty 
sleeping.  The examiner noted that the veteran's affect was 
appropriate and his mood was stable.  A GAF score of 65-70 
was assigned.  Also, in November 2004 the veteran reported 
that he had gotten back together with his wife.  The examiner 
noted an appropriate affect and stable mood and assigned a 
GAF score of 75.            

Finally, during the April 2006 Travel Board hearing the 
veteran reiterated complaints of nightly nightmares, feelings 
of violence, flashbacks, and suicidal thoughts.  He also, for 
the first time, complained of hearing voices (auditory 
hallucinations).  He stated that while he moved out of his 
wife/girlfriend's house in December 2005, he currently 
maintains a good relationship with her.  Currently, he lives 
with his son.  He reiterated his history of last working in 
January 1999 and stated that he receives social security 
disability benefits for his back disorder.  He also reported 
a history of a non service-connected heart disorder.     
	
Considering such evidence in light of the criteria noted 
above, the Board finds the veteran's PTSD does not meet the 
criteria for at least the next higher, 50 percent, 
evaluation.  As noted above, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to certain symptoms; however, the Board 
finds that those delineated symptoms are not characteristics 
of the veteran's disability.  In this respect, the veteran 
has not been found to have such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; or difficulty in understanding 
complex commands.  The veteran has also not been shown to 
have any significant impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.

The veteran has maintained a good relationship with his son 
and appears to have a significant relationship with his 
former wife/girlfriend.  As for industrial impairment, during 
the April 2006 hearing the veteran testified that he has not 
been able to work since January 1999 due to non service-
connected heart and back disorders.  He also testified that 
he is in receipt of social security disability benefits due 
to his back disorder and not due to his service-connected 
PTSD disorder.  While the veteran has experienced difficulty 
sleeping, nightmares, anxiety, irritability, and depressed 
mood such disturbances are more characteristic of the 
criteria for the 30 percent rating.  The Board notes that 
during the April 2006 hearing the veteran reported auditory 
hallucinations and suicidal ideation.  However, he denied 
such symptoms in each of his prior VA examinations.  The 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  Given the medical evidence of record, the 
Board finds that the April 2006 accounts are not credible.

Furthermore, the veteran's GAF scores primarily range between 
61 and 70, indicative of some mild symptoms but generally 
functioning pretty well.  While the veteran was hospitalized 
for a period of 18 days in October 2004 for his PTSD and was 
assigned GAF scores of 50 and 55 during this hospitalization, 
the veteran quickly rebounded and was assigned a GAF score of 
75 in November 2004.  Finally, as above, the veteran was 
diagnosed with "antisocial personality traits" during the 
February 2005 VA examination.  The veteran's GAF scores are a 
global assessment of functioning, so it would be reasonable 
to assume that his GAF scores take into consideration his 
other non service-connected problems.  As the criteria for 
the next higher, 50 percent rating are not met, it logically 
follows that the criteria for any higher evaluation likewise 
are not met.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  38 C.F.R. § 4.29.  As noted 
above, the record shows that the veteran was hospitalized at 
a VA medical facility for his service-connected PTSD from 
October 12th to the 29th , 2004, a period of only 18 days.  As 
the veteran clearly does not have the basic eligibility for a 
total disability rating under the provisions of 38 C.F.R. § 
4.29, he is not entitled to a higher rating during this 
October 2004 hospitalization.  Furthermore, the evidence of 
record does not support an evaluation greater than 30 percent 
during any other time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's PTSD, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

As for the veteran's claim for TDIU, a TDIU may be granted 
where the schedular rating is less than total and the 
service-connected disabilities preclude the veteran from 
obtaining or maintaining substantially gainful employment 
consistent with his education and occupational experience. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2005).  If there is only one 
such disability, it must be rated at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration. 38 C.F.R. § 4.16(b).

The Board reiterates that while the veteran has reportedly 
not worked since January 1999, the record does not show that 
his service-connected PTSD is productive of complete 
industrial impairment.  It is noted that the record reflects 
that non service-connected disorders have contributed 
significantly to the veteran's lack of employment since 1999, 
nor does his service-connected disability picture meet the 
threshold requirements of 38 C.F.R. § 4.16(a).  Accordingly, 
this issue, which was raised at the hearing before the 
undersigned, has been referred to the RO for appropriate 
action.   

In conclusion, the Board finds that the evidence warrants a 
disability rating of 30 percent under DC 9411 for the 
veteran's PTSD.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


